Per Curiam.
Brian David Cochran was admitted to practice by this Court in 1986 and lists a business address in Los Angeles, California with the Office of Court Administration. By application filed with this Court on September 12, 2016, Cochran now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). By correspondence from its Chief Attorney, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it opposes Cochran’s application due to its improper form.
In support of his application to resign, Cochran submitted an “application” in which he declared that the facts therein were “true and correct.” Cochran also declared the truthfulness of his statements “under penalty of perjury of the laws of the States of New York and California.” Accordingly, although Cochran’s application is defective inasmuch as it is not in affidavit form (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [1]; Rules of App Div. 3d Dept [22 NYCRR] § 806.22 [a]), we will exercise our discretion to excuse such defect under the circumstances presented (see Matter of Suplee, 146 AD3d 1224, 1224 [2017]).
Turning to the merits of the application, AGC does not substantively oppose it. Accordingly, upon reading the application of Cochran filed on September 12, 2016, and upon reading the correspondence in response by AGC’s Chief Attorney, and having determined that Cochran is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Egan Jr., Rose, Devine and Mulvey, JJ., concur.
Ordered that Brian David Cochran’s application to resign is granted and his nondisciplinary resignation is ac*1348cepted; and it is further ordered that Brian David Cochran’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Brian David Cochran shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.